DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/22. (note there was a typo on the claims numbers in the restriction requirement and the response, and only claims 1-7 are withdrawn)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The claims recites the following  “means for“ limitations:
Claim 15: “means for monitoring a downhole pressure of a well during formation of a borehole of the well”,
Claim 15: “means for determining a lithostatic pressure of rock surrounding the well at the bottom of the well;”
Claim 15: “means for controlling  the downhole pressure relative to the lithostatic pressure of the rock surrounding the well at the bottom of the well
Claim 16: “the means for forming the borehole of the well”
Claim 17: “the means for mechanically forming the portion of the well,”
Claim 19: “a means for controlling one or more of a supply of a gas into the borehole of the well, and/or a flow rate of the gas supplied into the borehole of the well”

Claim 15: “means for monitoring a downhole pressure of a well during formation of a borehole of the well”, will be examined under BRI since the specification lacks any description of the means for.
Claim 15: “means for determining a lithostatic pressure of rock surrounding the well at the bottom of the well;” will be examined under 112(f) to be the corresponding to “ historical geologic survey data and/or a model of geophysical data associated with the well” as is described in the specification (see [0006])
Claim 15: “means for controlling  the downhole pressure relative to the lithostatic pressure of the rock surrounding the well at the bottom of the well will” be considered as “rotating pressure control head” or “a gas compressor located at a surface of the well and configured to supply a gas into the borehole of the well” as is described in the specification (see [0012]).
Claim 16: “the means for forming the borehole of the well” will be considered to include conventional drilling systems  [0026] or “ a millimeter wave or thermal [0003]
Claim 17: “the means for mechanically forming the portion of the well,” will be considered to include conventional  mechanical drilling systems  [0026]
Claim 19: “a means for controlling one or more of a supply of a gas into the borehole of the well, and/or a flow rate of the gas supplied into the borehole of the well” will be considered to include “controlling operation of a gas compressor positioned at the surface ” [0057]



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 13, 16, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a measure of energy input supplied to the millimeter wave drilling apparatus," in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 is rejected based on its dependence.
Furthermore, claim 10 depends from claim 9 and requires “using at least a physical model associated with one or more of the downhole pressure determined when forming a portion of the well using the mechanical drilling apparatus including a drill bit, the measure of energy input supplied to the millimeter wave drilling apparatus, and the depth of the bottom of the well.” However claim 9 recites determining the downhole pressure with one or more of multiple options in a list with “and/or” .  This is interpreted as requiring only one element of the list, whereas claim 10 is requiring each of the elements in the list.  As claim 9 does not positively claim the same as claim 10, it is unclear what is required .
Claim 13 recites “13. The system of claim 8, wherein controlling the downhole pressure further comprises controlling one or more of an operation of a gas compressor located at a surface of the well and configured to supply a gas into the borehole of the well, an input valve position of the gas compressor, an output valve position of the gas compressor, and/or a flow rate of the gas supplied by the gas compressor.”  The language is confusing and thus unclear. It is suggested to rewrite the claim as:
 “13. The system of claim 8, wherein controlling the downhole pressure further comprises controlling  the operation of a gas compressor located at a surface of the well , the gas compressor configured to supply a gas into the borehole of the well, wherein the controlling comprises controlling an input valve position of the gas compressor, an output valve position of the gas compressor, and/or a flow rate of the gas supplied by the gas compressor.”
Claim 16 recites the limitation "the means for forming the borehole of the well" in lines second from last line.  There is insufficient antecedent basis for this limitation in the claim.110
Claim 17 recites the limitation “the means for mechanically forming the portion of the well,” in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 8-9, 11, 12, 15, 16 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100133007 A1 to Sehsah in view of US 6904981 B2 to Reit .
Sehsah discloses
8. A system comprising: 
at least one data processor (DAPC system – See Reit  US 6904981 B2); and 
a memory storing computer-readable instructions, which when executed by the at least one data processor causes the at least one data processor (DAPC system – See Reit  US 6904981 B2); to perform operations including 
monitoring a downhole pressure of a well during formation of a borehole of the well, the monitoring including determining the downhole pressure, wherein the downhole pressure includes an amount of pressure present at a bottom of the well; [0021]
determining a lithostatic pressure of rock surrounding the well at the bottom of the well; and [0011],[0044], [0046]
controlling the downhole pressure relative to the lithostatic pressure of the rock surrounding the well at the bottom of the well.[0048]
However if one does not concede that Sehsah discloses via the reference to Reit, at least one data processor; and a memory storing computer-readable instructions, which when executed by the at least one data processor causes the at least one data processor.
Reit discloses  DAPC monitoring system with includes at least one data processor (Col 6, lines 40-65); and 
a memory storing computer-readable instructions, which when executed by the at least one data processor causes the at least one data processor (the Programable logic controller, while not explicit is interpreted as including memory and instructions as it is required in a programmable logic controller See Col 6, lines 40- Col 7, line 23 ).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Sehsah to include  at least one data processor; and a memory storing computer-readable instructions, which when executed by the at least one data processor causes the at least one data processor, in view of Reit, so as to effectively control the back pressure (Abstract).
9. The system of claim 8, wherein monitoring the downhole pressure of the well further comprises 
measuring a pressure of a fluid provided into and/or extracted from the borehole[0021]; and 
determining the downhole pressure of the well using one or more of the pressure of the fluid provided into the borehole, the pressure of the fluid extracted from the borehole, a downhole pressure determined when forming a portion of the well using a mechanical drilling apparatus including a drill bit, a measure of energy input supplied to the millimeter wave drilling apparatus, and/or a depth of the bottom of the well.( see at least [0026], [0028])
11. The system of claim 8, wherein the lithostatic pressure of rock surrounding the well at the bottom of the well is determined using historical geologic survey data and/or a model of geophysical data associated with the well. [0009],[0046]
12. The system of claim 8, further comprising a rotating pressure control head operable to control the downhole pressure of the well. [0023-0024].
15. An system comprising: 
means for monitoring a downhole pressure of a well during formation of a borehole of the well, the monitoring including determining the downhole pressure, wherein the downhole pressure includes an amount of pressure present at a bottom of the well; [0021]
means for determining a lithostatic pressure of rock surrounding the well at the bottom of the well;[0011],[0044], [0046] and 
means for controlling the downhole pressure relative to the lithostatic pressure of the rock surrounding the well at the bottom of the well.[0048]
16. The system of claim 15, wherein monitoring the downhole pressure of the well further comprises 
measuring a pressure of a fluid provided into and/or extracted from the borehole;[0021] and 
determining the downhole pressure of the well using one or more of the pressure of the fluid provided into the borehole, the pressure of the fluid extracted from the borehole, a downhole pressure determined when forming a portion of the well, a measure of energy input supplied to the means for forming the borehole of the well, and/or a depth of the bottom of the well.( see at least [0026], [0028])
18. The system of claim 15, wherein the lithostatic pressure of rock surrounding the well at the bottom of the well is determined using historical geologic survey data and/or a model of geophysical data associated with the well.[0009],[0046]




Claim(s) 13,14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100133007 A1 to Sehsah  and US 6904981 B2 to Reit , further in view of US 20150176333 A1 to Hanback.
Regarding claim 13. Sehsah discloses the claimed invention except  13. The system of claim 8, wherein controlling the downhole pressure further comprises controlling one or more of an operation of a gas compressor located at a surface of the well and configured to supply a gas into the borehole of the well, an input valve position of the gas compressor, an output valve position of the gas compressor, and/or a flow rate of the gas supplied by the gas compressor.
Hanback teaches an alternative drilling system with a gyrotron and a gas compressor  to balance borehole pressure with litho-static pressures. [0018].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Sehsah and apply his pressure monitoring and control system to analternative drilling system, such as a mm wave drilling system, and instead of a pump with fluid, use a gas compressor , in view Hanback., so as to drill a borehole deep enough to economically extract geothermal energy [0017].
Regarding claim 14, Sehsah as modified discloses the claimed invention except 14. The system of claim 13, wherein the flow rate of the gas is between 0.5 m/s and 50 m/s.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a gas flow rate between 0.5 m/s and 50 m/s , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 19. Sehsah discloses the claimed invention except  19. The system of claim 15, wherein controlling the downhole pressure further comprises a means for controlling one or more of a supply of a gas into the borehole of the well, and/or a flow rate of the gas supplied into the borehole of the well.Hanback teaches an alternative drilling system with a gyrotron and a gas compressor  to balance borehole pressure with litho-static pressures. [0018].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Sehsah and apply his pressure monitoring and control system to analternative drilling system, such as a mm wave drilling system, and instead of a pump with fluid, use a gas compressor , in view Hanback., so as to drill a borehole deep enough to economically extract geothermal energy [0017].
Regarding claim 20, Sehsah as modified discloses the claimed invention except 20. The system of claim 19, wherein the flow rate of the gas is between 0.5 m/s and 50 m/s..
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a gas flow rate between 0.5 m/s and 50 m/s , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Allowable Subject Matter
Claims 10 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020010548 A1 teaches real time system for maintaining borehole pressure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674